DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   04/25/2022. 
Claims 1-7, 9-17, and 19-28 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chul-Woo Lee on 05/06/2022.
The application has been amended as follows:
Please Replace claim 11 with -- “11. (Currently amended) A method for identifying potential bullying comprising:
detecting and digitizing samples of sounds over time by a sound detector;
sending, by a server, a command to the sound detector to adjust internal parameters of the sound detector for detecting a potential bullying;
determining, by the server, that a noise event has occurred by processing the digital samples to determine that the sounds exceed a sound level threshold over a time period that exceeds a time period threshold;
converting, by the server, the digital samples from a time domain to a frequency domain to provide frequency spectrum information of the noise event;
determining, by the server, whether the noise event is a potential bullying occurrence based on comparing the frequency spectrum information of the noise event and at least one frequency spectrum profile; and
initiating, by the server, a bullying notification in a case of determining that the noise event is a potential bullying occurrence,
wherein the at least one frequency spectrum profile includes a triangular shape over a range between 100 Hz and 10 kHz.”--

Please Replace claim 12 with --"12. (Currently amended) The method according to claim 11, further comprising:
determining, by the server, at least one of the sound level threshold or the time period threshold based on the digital samples of sounds from a learning mode,
wherein the digital samples are detected and provided in the learning mode in absence of any bullying occurrence.”--

Please Replace claim 13  with --"13. (Currently amended) The method according to claim 12, wherein the digital samples of sounds in the learning mode reflect non-bullying conversation, the method further comprising:
setting, by the server, at least one of the sound level threshold or the time period threshold so as to exclude the non-bullying conversation from the learning mode as a noise event.”--

Please Replace claim 14 with --"14. (Currently amended) The method according to claim 12, wherein the digital samples of sounds in the learning mode reflect non-bullying sounds, the method further comprising:
setting, by the server, at least one of the sound level threshold or the time period threshold so as to exclude at least one of the non-bullying sounds from the learning mode as a noise event.”--

Please Replace claim 20 with --"20. (Currently amended) The method according to claim 11, further comprising not initiating, by the server, a bullying notification in a case of determining that the frequency spectrum information of the noise event matches the substantially uniform frequency profile.”--

	Please Cancel claims 21 through 28.

REASONS FOR ALLOWANCE
Claims 1-7, 9-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Voor teaches the determination of a noise event based on processed samples exceeding a sound level threshold, and whether or not the event is an occurrence of bullying based on the comparison of the noise event information to a frequency profile. Voor further teaches the initiation of a notification when the event is determined to be a potential bullying occurrence. However, Voor does not specifically teach that the sound level is exceeded over a time period that exceeds a time period threshold, the processing of the samples to provide frequency spectrum information, the comparison of the frequency spectrum information to another frequency spectrum profile, or that the frequency spectrum profile includes a triangular shape over a range between 100Hz and 10kHz. 
Deng, however, teaches the processing of samples to provide frequency spectrum information, and determining whether a noise event is a potential bullying occurrence based on the comparison between the event information and a frequency spectrum profile. However, Deng does not specifically teach that the sound level is exceeded over a time period that exceeds a time period threshold, or that the frequency spectrum profile includes a triangular shape over a range between 100Hz and 10kHz. 
Clough, however, teaches the determination of audio sound levels exceeding a threshold level for at least a predetermined amount of time. However, Clough does not teach that the frequency spectrum profile includes a triangular shape over a range between 100Hz and 10kHz.
None of Voor, Deng, or Clough, either alone or in combination, teaches or makes obvious the use of a frequency spectrum profile that includes a triangular shape over a range between 100Hz and 10kHz in order to determine that a noise event is a potential bullying occurrence. Therefore, none of the cited prior art, either alone or in combination, teaches or makes obvious the combination of limitations as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659                                                                                                                                                                                                        
/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659